             Case 2:19-cv-01116-TSZ Document 12 Filed 08/13/19 Page 1 of 3



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     RYAN DIAZ,
 9                                                           NO. 2:19-cv-01116-TSZ
                           Plaintiff,
10                                                           JOINT STIPULATION AND
            v.                                               [PROPOSED] ORDER REGARDING
11                                                           BRIEFING SCHEDULE
     NINTENDO OF AMERICA, INC.,
12                         Defendant.

13

14          WHEREAS, Plaintiff filed this putative class action on July 19, 2019;

            WHEREAS, the parties have met and conferred about the filing of an amended
15
     complaint and a potential briefing schedule related thereto;
16
            WHEREAS, it is agreed to by the parties and Ordered by the Court as follows:
17
            1.      Plaintiff will file a first amended complaint within 45 days of the entry of this
18                  order. Nintendo need not respond to the initial complaint filed on July 19;
19          2.      Nintendo shall have 50 days to respond to Plaintiff’s first amended complaint;

20          3.      In the event that Nintendo files a motion directed to Plaintiff’s first amended

                    complaint, Plaintiff will have 30 days to file an opposition; and
21
            4.      Nintendo may file a reply, if applicable, within 21 days after Plaintiff files an
22
                    opposition brief.
23
     Dated: August 13, 2019
                                                                        CHIMICLES SCHWARTZ KRINER
     JOINT STIP. AND [PROPOSED] ORDER                                      & DONALDSON-SMITH LLP
                                                                              361 W. Lancaster Avenue
     RE BRIEFING SCHEDULE                                   1                   Haverford, PA 19041
                                                                        TEL. 610.642.8500  FAX 610.649.3633
     (2:19-cv-01116-TSZ)
             Case 2:19-cv-01116-TSZ Document 12 Filed 08/13/19 Page 2 of 3



 1
     PRESENTED BY:
 2

 3   By:     /s/ Benjamin F. Johns
     Benjamin F. Johns (pro hac vice)
 4   Andrew W. Ferich (pro hac vice)
     Alex M. Kashurba (pro hac vice)
 5   CHIMICLES SCHWARTZ KRINER
      & DONALDSON-SMITH LLP
 6   361 W. Lancaster Avenue
     Haverford, Pennsylvania 19041
 7   Tel: (610) 642-8500
     bfj@chimicles.com
 8   awf@chimicles.com
     amk@chimicles.com
 9
     Kim D. Stephens, WSBA #11984
10   Jason T. Dennett, WSBA #30686
     Kaleigh N.B. Powell, WSBA #52684
11   TOUSLEY BRAIN STEPHENS PLLC
     1700 Seventh Avenue, Suite 2200
12   Seattle, Washington 98101
     Telephone: 206.682.5600/Fax: 206.682.2992
13   kstephens@tousley.com
     jdennett@tousley.com
14   kpowell@tousley.com
     Counsel for Plaintiff Ryan Diaz
15

16   By:     /s/ Eric J. Weiss
     Eric J. Weiss
17   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
18   Seattle, WA 98101-3099
     Tel: (206) 359-3456
19   eweiss@perkinscoie.com
20   Counsel for Defendant Nintendo of America, Inc.

21   Dated this ____ day of August, 2019

22

23   THOMAS S. ZILLY
     UNITED STATES DISTRICT JUDGE
                                                           CHIMICLES SCHWARTZ KRINER
     JOINT STIP. AND [PROPOSED] ORDER                         & DONALDSON-SMITH LLP
                                                                 361 W. Lancaster Avenue
     RE BRIEFING SCHEDULE                              2           Haverford, PA 19041
                                                           TEL. 610.642.8500  FAX 610.649.3633
     (2:19-cv-01116-TSZ)
             Case 2:19-cv-01116-TSZ Document 12 Filed 08/13/19 Page 3 of 3



 1
                                    CERTIFICATE OF SERVICE
 2
            I hereby certify that on August 13, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

            DATED at Haverford, Pennsylvania, this 13th day of August, 2019.
 6

 7

 8
                                                    /s/ Benjamin F. Johns
 9                                                Benjamin F. Johns
10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                       CHIMICLES SCHWARTZ KRINER
     JOINT STIP. AND [PROPOSED] ORDER                                     & DONALDSON-SMITH LLP
                                                                             361 W. Lancaster Avenue
     RE BRIEFING SCHEDULE                                  3                   Haverford, PA 19041
                                                                       TEL. 610.642.8500  FAX 610.649.3633
     (2:19-cv-01116-TSZ)
